Citation Nr: 1242686	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-36 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at S.J. Hospital for treatment from May 4, 2006 to May 8, 2006. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.F.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1964 to April 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination in March 2007 of a Department of Veterans Affairs Medical Center (VAMC). 

In January 2009, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's file.  In April 2009, the case was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In October 2012, the Board notified that the Veterans Law Judge who conducted the hearing in January 2009 had retired. 

In October 2012, the Veteran indicated that he wanted another hearing.  

The Veteran is entitled, by law, to have his appeal decided by the Veterans Law Judge, who conducted his hearing.  

To ensure procedural due process, the case is REMANDED for the following action:

Scheduled the Veteran for a hearing before a Veterans Law Judge at the Regional Office. 



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


